EXAMINER’S REASONS FOR ALLOWANCE
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Michael Wiersch on 3/25/21.
The application has been amended as follows:
In claim 2, on line 2, after “claim”, delete “2” and insert “1”. 
Allowable Subject Matter
	Claims 1 - 18 are allowed.
The following is an examiner’s statement of reasons for allowance. There is no teaching or suggestion in the art of a virtual engine of a vehicle wherein the virtual engine is playable on a virtual interface, wherein the virtual interface further comprises a tactile and vibration feedback unit along with a plurality of virtual gears, wherein during video play, the vibration feedback matches the plurality of virtual gears. Prior art teaches a plurality of virtual engines comprising tactile and vibration feedback systems being displayed on a display device, (i.e. car racing video games), however, prior art systems are silent upon the tactile and vibration feedback matching the virtual gears of the virtual engine as it accelerates or decelerates. Recitation of such a system, in contrast to the virtual engine system as originally claimed, is viewed by the Examiner as applying the judicial exception with, or by use of, a particular machine and also an improvement to the functioning of a virtual engine in the technological field of gaming. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699.  The examiner can normally be reached on 9:00am - 5:00pm.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.M.T/Examiner, Art Unit 3714  
/OMKAR A DEODHAR/Primary Examiner, Art Unit 3715